DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on July 1, 2022, has been entered. Claims 1-3, 6-7, 9-17, and 21-26 remain pending in the application. Applicant’s amendments to the drawings have overcome the objection previously set forth in the non-final Office action mailed April 5, 2022.
Claim Objections
Claims 25 and 26 are objected to because of the following informalities:  
In line 4 of claims 25 and 26, “and or more” should read --and the one or more--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-3, 6-7, 9-17, and 21-26 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “the path” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 11, it is unclear whether “at least one reception mechanism” in lines 5-6 refers to at least one of the reception mechanisms introduced in claim 1. For the purpose of examination, “at least one reception mechanism” in claim 11 will be interpreted to mean --at least one of the reception mechanisms--.
Regarding claim 12, it is unclear whether “at least one reception mechanism” in line 4 refers to at least one of the reception mechanisms introduced in claim 1. For the purpose of examination, “at least one reception mechanism” in claim 12 will be interpreted to mean --at least one of the reception mechanisms--. In addition, the limitation “the reception mechanism holders” (plural) in line 7 is unclear, because the claim previously recites “one or more reception mechanism holders” in lines 1-2. It is unclear whether claim 12 requires more than one reception mechanism holder. For the purpose of examination, “the reception mechanism holders” in line 7 will be interpreted to mean --the one or more reception mechanism holders--. Additionally, the limitation “each received reception mechanism is removably attachable to one or more reception mechanism holders” in lines 9-11, because it is unclear whether “one or more reception mechanism holders” refers to one or more of the reception mechanism holders previously introduced in lines 1-2, and it is unclear in what sense each reception mechanism would be attachable to more than one reception mechanism holder. For these reasons, it is unclear what relationship of reception mechanisms to reception mechanism holder(s) is being claimed.
Regarding claim 14, the limitation “the reception mechanism holders” (plural) in line 2 is unclear, because claim 12 recites “one or more reception mechanism holders,” such that it is unclear how many reception mechanism holders are required, as discussed above. Claim 14 further recites the deflection mechanism being positioned “between the reception mechanism holders” in lines 3-4, which appears to require more than one reception mechanism holder. Thus, for the purpose of examination, the use of the plural “the reception mechanism holders” in claim 14 is interpreted to mean that the game includes at least two of the reception mechanism holders.
Regarding claim 15, the limitations “eight reception mechanism holders” in line 2 and “six reception mechanisms” in line 4 render the claim indefinite, because it is unclear whether these limitations refer to the reception mechanism holders and reception mechanisms previously introduced in claims 1 and 12. For the purpose of examination, “eight reception mechanism holders” is interpreted to mean --eight of the reception mechanism holders--, and “six reception mechanisms” is interpreted to mean --six of the reception mechanisms--.
Claim 21 recites the limitation “the path” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 24 recites the limitation “the path” in line 4. There is insufficient antecedent basis for this limitation in the claim. In addition, it is unclear whether or what extent the claimed game is limited by the functional description of the one or more reception mechanisms. Because the one or more reception mechanisms are introduced in the context of a functional limitation of the reception mechanism holder, the claimed game does not appear to include the reception mechanisms. However, the claim goes on to describe a function of the reception mechanisms as being “configured to receive a deflected ball if in the path of a deflected ball.” It is unclear whether or to what extent the claimed game is limited by the function of a component that is not actually being claimed.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6, 9, and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Howell et al. (US Patent No. 10,828,555, hereinafter Howell).
Regarding claim 1, Howell discloses a recreational game (100, Figs. 1-2) comprising: a throwable object (game pieces 105; col. 4, lines 26-33, e.g., balls, discs, or bean bags) configured to be thrown by a player of the recreational game (100); reception mechanisms (containers 104) configured to receive the throwable object (15) if in a path of the throwable object (col. 3, lines 60-65); and a deflection mechanism (frontmost bumper holder 103 and bumper 107; col. 3, lines 50-60) configured to deflect the throwable object (105) to change a direction of the throwable object (105) when the throwable object (105) contacts the deflection mechanism (103, 107; col. 6, line 63-col. 7, line 5), the deflection mechanism (103, 107) comprising a nonplanar surface (see curved surfaces of bumper holder 103 and bumper 107 shown in Fig. 2). With respect to the limitation “configured for placement distal and apart from the deflection mechanism,” the term “distal” (which does not appear in Applicant’s original disclosure) is interpreted according to its ordinary definition to mean “situated away from the point of origin or attachment” (Random House Kernerman Webster’s College Dictionary, ©2010, definition 1), and the term “apart” (which does not appear in Applicant’s original disclosure in reference to the reception members) is interpreted according to its ordinary definition to mean “separated or away from in place, time, or motion” (ibid., definition 2). The reception mechanisms (104) are considered to be configured for placement distal and apart from the deflection member (103, 107) because the reception mechanisms (104) are configured so as to be situated away from the deflection member (103, 107), at a distal end of the game (100) opposite from a proximal end of the game (100) at which the deflection member (103, 107) is located, and are separated from the deflection member (103, 107) by an intervening playing surface (Figs. 1-2). For further discussion of this limitation, see Response to Arguments below.
Regarding claim 2, Howell further discloses the deflection mechanism (103, 107) comprises a convex portion (convex front portion of bumper holder 103 or bumper 107) and a concave portion (concave rear portion of bumper holder 103, Figs. 1-2).
Regarding claim 6, Howell further discloses the deflection mechanism (103, 107) comprises two deflection submechanisms (bumper holder 103 and bumper 107) configured to attach to one another (col. 6, lines 59-60).
Regarding claim 9, Howell further discloses each reception mechanism (104, Figs. 1-2) comprises a cup (i.e., an open-topped container; col. 3, lines 61-65) separately locatable distal and apart from the deflection mechanism (103, 107). See the discussion above concerning the interpretation of the phrase “distal and apart.” With respect to the phrase “separately locatable,” each cup (104) is considered to be separately locatable because each cup is configured to be separately positioned at its own ramp portion (117) on the playing surface (col. 6, lines 4-18). Additionally, the examiner notes that each cup (104) is also individually removable from the game (by removal of cup 104 from fins 115 that attach each cup 104 to its respective ramp portion 117, col. 5, lines 51-52; or by removal of the cup 104 with the fins 115 from the respective ramp portion 117, col. 6, lines 19-30) and could also be considered to be “separately locatable” in the sense that each cup (104) can be separately and independently located in the positions shown in Figs. 1-2 as the game is assembled.
Regarding claim 12, Howell further discloses a reception mechanism holder (first portion 110 of playing surface, Figs. 1-2; col. 5, lines 18-20) comprising a support plate (planar surface into which ramp portions 117 are formed, Fig. 2) having apertures (openings 900, Fig. 9; col. 6, lines 19-22) extending therethrough and configured to receive at least one reception mechanism (via fin 115, Figs. 5A-B and Fig. 8) and an extension member (fin 115; col. 5, lines 38-57; col. 6, lines 12-30) configured to suspend each received reception mechanism (104) by the support plate (by attachment of each fin 115 to a respective ramp portion 117 of the support plate and to a respective cup 104). The reception mechanism holder (110) is configured to attach to the deflection mechanism (to bumper holder 103 and bumper 107 via the second portion 112 of the playing surface) to form a unitary assembly (see Figs. 1-2). Each received reception mechanism (104) is removably attachable to the reception mechanism holder (by removal of the cup 104 from the fin 115, col. 5, lines 50-51).
Claims 1-3, 21, and 22 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Bauer (US Patent No. 689,054, hereinafter Bauer).
Regarding claim 1, Bauer discloses a recreational game (Figs. 5-6; pg. 1, lines 13-21) comprising: a throwable object (pg. 2, line 29, “marbles”) configured to be thrown by a player of the recreational game; reception mechanisms (pockets e, e’; pg. 1, lines 53-64) each configured to receive the throwable object if in a path of the throwable object (pg. 1, lines 19-21); and a deflection mechanism (deflecting-base C, pg. 1, lines 49-51; or deflecting stakes F, pg. 1, lines 87-98) configured to deflect the throwable object to change a direction of the throwable object when the throwable object contacts the deflection mechanism (deflecting-base C, pg. 2, lines 47-53; and/or deflecting-stakes F, pg. 1, lines 87-98), the deflection mechanism (C or F) comprising a nonplanar surface (see Figs. 5-6; with respect to deflecting-base C, also see pg. 1, lines 49-51, “semispherical”). At least one of the reception mechanisms (for example, the pockets e’ at the outermost boundary line) is considered to be configured for placement distal and apart from the deflection mechanism (C), because the outermost reception mechanisms/pockets (e’) are configured so as to be situated away from the deflection member (C) at the outermost boundary line (b) of the game, and are separated from the deflection member (C) by intervening playing fields (1, 2, 3; Fig. 1). For further discussion of this limitation, see Response to Arguments below. 
Regarding claim 2, Bauer further discloses the deflection mechanism (deflecting-base C) comprises a convex portion (convex upper surface, Fig. 6) and a concave portion (concave lower surface, Fig. 6).
Regarding claim 3, Bauer further discloses the deflection mechanism (deflecting-base C) is a dome (pg. 1, line 51, “semispherical”, as shown in Fig. 6).
Regarding claim 21, Bauer discloses a recreational game (Figs. 5-6; pg. 1, lines 13-21) comprising: a dome (semispherical deflecting-base C, Figs. 5-6; pg. 1, lines 49-51) and two or more reception members (pockets e, e’, pg. 1, line 53), at least one of which is a remote reception mechanism (e.g., pocket e’ at outermost boundary line b; see pg. 2, lines 60-62, “a winning-pocket in a field more distant from said deflecting-base”) configured for placement distal and apart from the dome (C). The dome (C) is configured to deflect a path of a traveling object (pg. 2, line 29, “marbles”) making contact with the dome (pg. 2, lines 47-53). The reception mechanisms (e, e’) are locatable about the dome (C) to receive the deflected object if in the path of the deflected object (in the arrangement shown in Fig. 5; pg. 2, lines 47-62). As discussed above, least one of the reception mechanisms (for example, the pockets e’ at the outermost boundary line) is considered to be configured for placement distal and apart from the dome (C), because the outermost reception mechanisms/pockets (e’) are configured so as to be situated away from the deflection member (C) at the outermost boundary line (b) of the game, and are separated from the deflection member (C) by intervening playing fields (1, 2, 3; Fig. 1). 
Regarding claim 22, Bauer further discloses a support board (target A, Fig. 5; pg. 1, lines 37-40), wherein at least one of the reception mechanisms (e, e’) is a fixed reception mechanism (i.e., at a fixed location within the target A), and the support board (A) is configured to support the dome (A) and each fixed reception mechanism (e, e’) such that the dome (C) and each fixed reception mechanism (e, e’) supported by the support board (A) form a unitary assembly (Fig. 5).
Claim 11 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Gailey (US Patent No. 719,456, hereinafter Gailey).
Regarding claim 11, Gailey discloses a recreational game (Fig. 1) comprising a throwable object (projectile D; pg. 1, lines 62-63) configured to be thrown by a player, reception mechanisms (pockets B; pg. 1, line 54) configured to receive the throwable object (D) if in a path of the throwable object (D; pg. 1, lines 20-22), a deflection mechanism (diaphragm or tympanum C) configured to deflect the throwable object (D) to change a direction of the throwable object (D) when the throwable object (D) contacts the deflection mechanism (C, Fig. 1), the deflection mechanism (C) comprising a nonplanar surface (outer surface of circular rim C’; pg. 2, line 15), wherein the reception mechanisms (B) are configured for placement distal and apart from the deflection mechanism (C, Fig. 1) (claim 1); further comprising one or more reception mechanism holders (frames A, pg. 1, lines 50-56) configured for placement distal and apart from the deflection mechanism (C), each reception mechanism holder (A) comprising: a support plate (outer rim A’ with rings A2, pg. 1, lines 86-91) having apertures (through rings A2) extending therethrough and configured to receive the reception mechanisms (B; pg. 1, lines 95-96); and an extension member (legs E; pg. 1, lines 96-99) configured to support the support plate (A’, A2) in place without support from the deflection mechanism (C) and to suspend each received reception mechanism (B) by the support plate (A’, A2, as shown in Figs. 1-2) (claim 11).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Howell or Bauer in view of Dahl (US Patent No. 9,782,666, hereinafter Dahl). 
Regarding claim 7, Howell and Bauer each independently disclose the claimed invention substantially as claimed, as set forth above for claim 1. Howell and Bauer each further teach the throwable object is a ball (Howell, col. 4, lines 32-33; Bauer, pg. 2, line 29). Neither Howell nor Bauer explicitly teach the ball is a ping pong ball or a rubber ball. However, Dahl teaches that a ping pong ball is known to be a suitable throwable object for playing a recreational game (col. 7, lines 63-67). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of either of Howell or Bauer by selecting a ping pong ball as taught by Dahl for the throwable object, since this involves the simple substitution of one known game ball for another known game ball, to yield predictable results.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Howell or Bauer in view of Hoepelman (US Patent No. 6,843,478, hereinafter Hoepelman).
Regarding claim 7, Howell and Bauer each independently disclose the claimed invention substantially as claimed, as set forth above for claim 1. Howell and Bauer each further teach the throwable object is a ball (Howell ‘555, col. 4, lines 32-33; Bauer, pg. 2, line 29). Neither Howell nor Bauer explicitly teach the ball is a ping pong ball or a rubber bull. However, Hoepelman teaches that a rubber ball (60, Fig. 4; col. 2, line 66-col. 7, line 1) is known to be a suitable throwing object for recreational games. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of either of Howell or Bauer by selecting a rubber ball as taught by Hoepelman as the throwable object, since this involves the simple substitution of one known game ball for another known game ball, to yield predictable results.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Spady (US Patent Pub. 2018/0280776, hereinafter Spady).
Regarding claim 9, Bauer teaches the claimed invention substantially as claimed, as set forth above for claim 1. Bauer further discloses each reception mechanism (e’, Figs. 5-6) comprises a cup (open-topped pockets e, e’). As discussed above, the reception mechanisms/cups (e’) of Bauer are understood to be located distal and apart from the deflecting mechanism (C). Bauer does not teach each cup is separately locatable. However, Spady teaches a recreational game comprising a plurality of cups (para. 0040-0041, “containers”, shown as buckets in Fig. 9) that are each separately locatable (see Figs. 9-10), as an alternative to a cups that are integrally formed into a playing surface (para. 0043, analogous to Bauer’s cups). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Bauer by providing the reception mechanisms as separately locatable cups, as suggested by Spady, so that the cups can be removed and/or rearranged by a user to add interest to the game (Spady, para. 0053).
Regarding claim 10, the modified Bauer teaches the claimed invention substantially as claimed, as set forth above for claim 9. Spady further teaches each of the separately locatable cups comprises a stake (para. 0041, “spike”) configured to secure the cup in place when the stake is inserted into the ground (para. 0041, lines 3-7), such that each cup is secured in place without any external support. Additionally, the examiner notes that in Bauer’s game, the cups (e’) are not supported by the deflection mechanism (C) and are located distal and apart from the deflection mechanism (C), as discussed above for claim 1. Therefore, when modifying Bauer in view of Spady, as discussed above, it would have been obvious to one of ordinary skill in the art to provide each of the cups with a stake configured to secure the cup in place when the stake is inserted into the ground such that each cup is secured in place without any external support, as taught by Spady, including without support from the deflection mechanism of which each cup is separately locatable distal and apart from the deflection mechanism, in order to stabilize the separately locatable cups on a ground surface for outdoor play (Spady, para. 0004-0007 and 0041). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Howell in view of Dahl.
Regarding claim 13, the modified Howell teaches the claimed invention substantially as claimed, as set forth above for claim 12. Howell does not teach at least a portion of the unitary assembly is inflatable. However, Dahl teaches that it may be desirable to make at least a portion of a unitary game assembly inflatable so that the game may be floatable on water (col. 6, lines 41-52, “a floatable version of a game board/playing surface can include portions that are made out of inflatable bladders”). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Howell by making at least a portion of the unitary assembly inflatable, as suggested by Dahl, so that the game may be floatable on water.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Howell or Bauer in view of Wyland (US Patent Pub. 2012/0013073, hereinafter Wyland).
Regarding claims 16 and 17, Howell and Bauer each independently disclose the claimed invention substantially as claimed, as set forth above for claim 1. Neither Howell nor Bauer teach a sensor and a controller. However, in order to automate scoring of a recreational game involving throwing objects into reception mechanisms, Wyland teaches (Fig. 9) providing each of the reception mechanisms (cups 112; para. 0034) with a sensor configured to detect when the throwable object has been received by one of the reception mechanisms (112); and a controller (120) configured to receive a signal from the sensor indicative of the reception mechanism (112) having received the throwable object (para. 0034, lines 3-6, “each of the cups 112 may be provided with an appropriate sensor that can communicate with the controller 120 in order to inform the controller 120 that a ball has been successfully placed into a cup 112”), and to determine a score of the game based on the signal received from the sensor (para. 0044) (claim 16), as well as an electronic display configured to receive instructions from the controller (120) to display the score of the game (para. 0044, lines 7-9, “scores … may be displayed on a display … associated with the game table 100”) (claim 17). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of either of Howell or Bauer by adding a sensor, a controller, and an electronic display, as taught by Wyland, in order to automatically track the score of the game.
Claims 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gailey in view of Bauer.
Regarding claims 21 and 23, Gailey discloses a recreational game (Fig. 1) comprising a deflection mechanism (C) and two or more remote reception mechanisms (pockets B; pg. 1, line 53) configured for placement distal and apart from the deflection mechanism (C), wherein the deflection mechanism (C) is configured to deflect a path of a traveling object (ball D) making contact with the deflection mechanism (C), and the reception mechanisms (B) are locatable about the deflection mechanism (C) to receive the deflected object (D) if in the path of the deflected object (D) (claim 21); and one or more reception mechanism holders (frames A, pg. 1, lines 50-56) configured for placement distal and apart from the deflection mechanism (C), each reception mechanism holder (A) comprising: a support plate (outer rim A’ with rings A2, pg. 1, lines 86-91) having apertures (through rings A2) extending therethrough and configured to receive the reception mechanisms (B; pg. 1, lines 95-96), and an extension member (legs E; pg. 1, lines 96-99) configured to support the support plate (A’, A2) in place without support from the deflection mechanism (C) and to suspend each received reception mechanism (B) by the support plate (A’, A2, as shown in Figs. 1-2) (claim 23).
Gailey does not teach the deflection mechanism is a dome. However, in the art of recreational games, Bauer teaches a deflection mechanism comprising a dome (semispherical deflecting-base C, Figs. 5-6; pg. 1, lines 49-51) configured to deflect a path of a traveling object making contact with the dome (C). Bauer teaches that the dome (C) contributes to the amusement of the players by providing an opportunity to exercise judgement and skill in directing the objects off of the dome (C) to reception mechanisms (pocket e, e’) located about the dome to receive the deflected object (pg. 1, lines 13-21). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Gailey by configuring the deflection mechanism of Gailey with a dome shape as taught by Bauer, in order to make the game more challenging by requiring the exercise of greater judgement and skill in directing the throwing objects off of the dome and into the reception mechanisms.
Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Boyd et al. (US Patent Pub. 2009/0194941, hereinafter Boyd) in view of Bauer.
Regarding claim 24, Boyd discloses a recreational game (Figs. 1-5) comprising a deflection mechanism (intermediate insert 8; para. 0038) and a reception mechanism holder (end insert 6) configured for placement distal and apart from the deflection mechanism (i.e., at ends of the game distal from the intermediate insert 8 and spaced apart therefrom by separator portions 30). The deflection mechanism (8) is configured to deflect a path of a ball making contact with the deflection mechanism (para. 0038, lines 8-9). The reception mechanism holder (6) is configured to releasably secure one or more reception mechanisms (cups received within apertures 14 of insert 6; para. 0034 and 0037). Each reception mechanism/cup is configured to receive a deflected ball if within the path of the deflected ball (para. 0005).
Boyd does not teach the deflection mechanism is a dome. However, in the art of recreational games, Bauer teaches a deflection mechanism comprising a dome (semispherical deflecting-base C, Figs. 5-6; pg. 1, lines 49-51) configured to deflect a path of a traveling object making contact with the dome (C). Bauer teaches that the dome (C) contributes to the amusement of the players by providing an opportunity to exercise judgement and skill in directing the objects off of the dome (C) to reception mechanisms (pocket e, e’) located about the dome to receive the deflected object (pg. 1, lines 13-21). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Boyd by configuring the deflection mechanism of Boyd to include a dome as taught by Bauer, in order to make the game more challenging by requiring the exercise of greater judgement and skill in directing the throwing objects off of the dome and into the reception mechanisms.
Regarding claim 25, the modified Boyd teaches the claimed invention substantially as claimed, as set forth above for claim 24. Boyd teaches the game includes a ball (para. 0003-0004, “ping pong ball”) and one or more reception mechanisms (para. 0037, “beverage container or cup”). Boyd teaches the deflection mechanism (modified in view of Bauer to include a dome shape, as discussed above), the ball, and the reception mechanisms/cups are each designed to form a recreational game for play outdoors. The limitation “for play on a beach” describes an intended use of the claimed apparatus. With respect to the statements of intended use, the examiner notes that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). See MPEP 2114(II). In this case, the modified Boyd teaches all of the structural limitations of the claimed invention and is inherently capable of use on a beach.
Regarding claim 26, the modified Boyd teaches the claimed invention substantially as claimed, as set forth above for claim 24. Boyd teaches the game includes a ball (para. 0003-0004, “ping pong ball”) and one or more reception mechanisms (para. 0037, “beverage container or cup”). Boyd teaches the deflection mechanism (modified in view of Bauer to include the dome, as discussed above), the ball, and the reception mechanisms/cups are each designed to form a recreational game for play on water (para. 0003).
Allowable Subject Matter
Claims 14 and 15 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed July 1, 2022, have been fully considered but they are not persuasive. 
With respect to Howell and Bauer, in response to Applicant’s argument that the prior art reception mechanisms are not configured for placement “distal and apart” from the deflection mechanism because the location the reception mechanisms is fixed, the examiner notes that the phrase “distal and apart” does not exclude fixed locations and does not require that the reception mechanisms are moveable or relocatable. As discussed above, the term “distal” is interpreted according to its ordinary definition to mean “situated away from the point of origin or attachment” (Random House Kernerman Webster’s College Dictionary, ©2010, definition 1), and the term “apart” is interpreted according to its ordinary definition to mean “separated or away from in place, time, or motion” (ibid., definition 2). Neither of these terms exclude a fixed location. This interpretation is consistent with Applicant’s disclosure, which does not use the terms “distal” or “apart” to describe the location of the reception mechanisms, and which discloses embodiments in which the reception mechanisms would reasonably be understood to be located at fixed positions that are, at the same time, distal and apart from the deflection mechanism (see Figs. 13-14 and 19A-B). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA L DAVISON whose telephone number is (571)270-0189. The examiner can normally be reached Monday - Friday, 8:00 a.m. - 4:00 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura Davison/Examiner, Art Unit 3711                                                                                                                                                                                                        /September 12, 2022/